Citation Nr: 1228154	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  08-12 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for somnambulism.

2.  Entitlement to service connection for residuals of a left scapula injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 21, 1972 to December 22, 1972.
  
This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated September 2005 and July 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

This case was previously before the Board in June 2010, when it remanded the Veteran's claims in order to provide the Veteran with additional VA examinations.  The Veteran was provided with additional VA examinations in July 2010.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  


FINDINGS OF FACT

1.  A sleepwalking condition was noted on an April 1972 service entrance examination undertaken in conjunction with his initial entry into active duty.

2.  The evidence clearly and unmistakably shows that the Veteran's sleepwalking condition was not increased beyond the natural progression of the disability during active military service.

3.  Residuals of a left scapula injury were not shown during service or for many years thereafter, and the weight of the probative evidence is against a finding that a current left scapula disability is related to active military service.  



CONCLUSIONS OF LAW

1.  Somnambulism was not incurred in or aggravated by active military service.  38 U.S.C.A.  §§ 1111, 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306 (2011).

2.  Residuals of a left scapula injury were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the veteran is expected to provide.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to the veteran that described evidence potentially helpful to the veteran but that did not specify the party responsible for obtaining such evidence did not meet the standard set forth in the VCAA).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002), 5106, 5107; 38 C.F.R. §§ 3.159, 3.326 (2010); Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Prior to the initial adjudication of the Veteran's claim, letters dated January 2005 and April 2006 were sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R.               § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters informed the Veteran information and evidence necessary to substantiate the claims, information and evidence that VA would seek to provide, and information and evidence that the Veteran was expected to provide.  The letters also asked the Veteran to identify evidence in support of his claim.  The letters did not address the rating criteria and effective date provisions relevant to the Veteran's claim, nor was subsequent Dingess notice provided to the Veteran.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that such error is harmless because this decision denies service connection, and hence no rating or effective date will be assigned to the Veteran's claimed disabilities.  As there is no indication that VA's failure to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board further notes that the Veteran's representative has not alleged that the Veteran has received inadequate VCAA notice.  There is no indication that there exists any evidence which could be obtained which would have an effect on the outcome of this case; therefore no further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (finding that VCAA notice is not required where there is no reasonable possibility that additional development will aid the veteran).

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  The Veteran's service treatment records and post-service private and VA medical treatment records have been obtained, to the extent available.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the instant case, the Veteran was provided with VA examinations of his left shoulder in January 2008 (as supplemented in 2009) and July 2010, and a VA examination addressing his sleepwalking in July 2010.

With respect to the adequacy of these examinations, the Board's June 2010 addressed the inadequacies of the January 2008 shoulder examination and remanded the Veteran's claim for a supplemental opinion or new examination.  With respect the July 2010 VA examinations, the Board finds that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011) see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contested the adequacy of these examination reports.

The Board notes that the Veteran was sent a letter in May 2012 informing him that the Veterans Law Judge who conducted his April 2010 hearing at the VA RO was no longer employed by the Board. The May 2012 letter advised the Veteran that he had the option to testify at a hearing before another Veterans Law Judge. See 38 C.F.R. §§ 20.707, 20.717 (2011).  The Veteran was further informed that he had 30 days from the date of the letter to respond, and that if no response was received, the Board would assume that he did not want another hearing.  To date, no response has been received from the Veteran or his representative.

The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.



Presumptions of Soundness and Aggravation

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  This is the "presumption of sound condition."

VA's General Counsel has held that to rebut the above-described presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held, however, that this presumption attaches only when there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111 ], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C. § 1153 (as opposed to the presumption applicable under 38 U.S.C. § 1111 in which the complained-of condition was not noted on entrance into service).  This statute provides that a preexisting injury or disease will be considered to have been aggravated by active service when there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).

Aggravation may not be conceded when the disability underwent no increase in severity during service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2011).  Further, a preexisting disease or injury is presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2011).  Furthermore, temporary or intermittent flare-ups of a preexisting disease during service are not sufficient to be considered "aggravation" of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

The Court has stated that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail on a claim for benefits.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Service Connection for Somnambulism

The Veteran contends that he suffers from somnambulism as a result of his active duty military service.

In the Veteran's report of medical history associated with his April 1972 enlistment examination, the Veteran answered "yes" to the question "have you ever been a sleepwalker."  The Veteran's enlistment examiner further noted that the Veteran reported having been a sleepwalker "on and off" since the age of ten.  Furthermore, in a November 1972 Report of Medical Examination, the Veteran indicated that he would provide a statement from his mother attesting to his sleepwalking prior to enlistment.  In light of the notation that the Veteran was a sleepwalker before service, the Board finds that the presumption of soundness does not apply in the instant case and that the Veteran's sleepwalking disability existed prior to his entry into active duty.  

The Board must next determine whether the Veteran's preexisting sleepwalking condition increased in severity during his six-month period of active military service, thereby triggering the presumption of aggravation.  See Maxson v. West, 12 Vet. App. 453 (1999) (holding that the presumption of aggravation is generally triggered by evidence that a preexisting disability underwent an increase in severity in service); see also Sondel v. West, 13 Vet. App. 213 (1999).

As noted above, aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate when the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a preexisting disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen and Hunt, supra.

In the instant case, the evidence clearly and unmistakably shows that the Veteran's sleepwalking disability did not undergo a permanent increase in severity beyond the natural progression of the disability during his six-month period of active duty service.  In November 1972, the Veteran was diagnosed with sleepwalking, and two barracksmates attested to the Veteran's "violent" sleep disturbances.  A separate medical record from November 1972 indicates that the Veteran had a history of sleepwalking for the past two and a half years.

The Board's June 2010 Remand solicited an opinion from a VA examiner regarding aggravation of the Veteran's sleepwalking condition.  The examiner noted the Veteran's contention that his sleepwalking started around age 10 and occurred nearly every other night.  The Veteran received no treatment for this condition.  The Veteran denied any nocturnal seizures, enuresis, tongue biting, hypnagogic/hypnapompic hallucinations, sleep paralysis, sleep attacks, or cataleptic attacks during the day.  The Veteran reported that his sleepwalking subsided for two or three years when he was a teenager, but that sleepwalking returned when he entered boot camp.  The Veteran was witnessed to have had several occurrences of sleepwalking in service, occurring approximately once weekly.  In late 1972, the Veteran suffered an unexplained left scapular fracture in service.  The Veteran woke up with severe left posterior shoulder pain in the morning, but he felt fine the night before.  The Veteran had no recollection of falling down stairs, but officers on the ship later stated that this occurred while he was sleepwalking and was the cause of his fracture.  The examiner noted that the Veteran's medical records did not indicate that his sleepwalking caused his fall in service.  The Veteran had no other explanation for his fracture.  The Veteran continued to sleepwalk frequently after service, occurring about once weekly.  

The examiner noted that no clear baseline level of sleepwalking frequency prior to service was established; instead, the Veteran's entrance examination simply stated that sleepwalking occurred "on and off."  The Veteran stated in December 2004 that he did not sleepwalk prior to service.  In November 2005, the Veteran stated that he may have had some episodes of sleepwalking before service, but not many.  He stated that his sleep walking increased during boot camp due to stress and lack of sleep.  

Upon review of this evidence, the examiner indicated that, assuming the Veteran's sleepwalking indeed subsided for two or three years before service, the recurrence of the Veteran's sleepwalking in service did not represent an overall exacerbation of his condition.  The condition, the examiner opined, likely would have recurred on its own whether the Veteran was in service or not.  The examiner noted specifically that the Veteran contended that he experienced the condition approximately every other day as a child, and then once weekly in service.  There was no evidence that the Veteran's overall frequency of somnambulism increased compared to the baseline frequency that he experienced as a child.  

In addition to the results of this examination, the Board has reviewed the medical evidence for any suggestion that the Veteran's sleepwalking condition worsened beyond the natural progression following active duty military service, and it has found no such suggestion.  The Veteran has been afforded ample opportunity to furnish medical and other evidence in support of his claim.  The probative medical evidence of record clearly and unmistakably shows that the Veteran's sleepwalking condition was not aggravated during service.

To the extent that the Veteran himself believes that his sleepwalking disability was aggravated by his military service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which she has first-hand knowledge, including, for example, the accounts of others that he is sleepwalking.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is not competent, however, to opine that his sleepwalking condition was aggravated by military service beyond the natural progression of the condition.   A layperson is generally not deemed competent to opine on a matter that requires medical knowledge, such as the determination of etiology or disease progression.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Additionally, the Veteran's changing account of his sleepwalking condition significantly detracts from the credibility of his statements.  In his December 2004 claim, the Veteran stated that he "did not have this problem [of sleepwalking] prior to my military time, but while in the Navy I started sleep walking."  As discussed above, this contention is clearly rebutted by the Veteran's service treatment records.  In November 2005, the Veteran stated that "I may have had some episodes when I was younger, but not that many that I recall."  Again, this statement is directly contradicted by prior statements by the Veteran and subsequent statements to the VA examiner.  The Board affords the Veteran's accounts with little probative weight, and it instead places great probative weight on the June 2010 opinion of the VA examiner that indicates that the Veteran's sleepwalking disability was not aggravated by military service.

In light of the evidence of record, including the notation on enlistment that the Veteran was a sleepwalker and the recent medical opinions obtained during the appeal, the Board concludes that the evidence clearly and unmistakably establishes that the Veteran's sleepwalking disability preexisted service and was not aggravated during his period of active service.  As such, the weight of the evidence is against the Veteran's claim and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for a sleepwalking disability is not warranted.

Service Connection for Residuals of a Left Scapula Injury

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R.        § 3.303(a) (2011).  In the absence of medical evidence or persuasive probative lay evidence showing the Veteran has the condition alleged, service connection is not warranted.  In order for a claimant to be granted service connection for a claimed disability, there must be evidence of a current disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (noting that service connection is limited to cases in which the service incident has resulted in a disability, and in the absence of proof of a present disability, there can be no valid claim); see also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (stating that service connection claim must be accompanied by evidence establishing the claimant currently has the claimed disability).

Service connection may also be granted for any disease initially diagnosed after service when the evidence establishes that the disease was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

In order to prevail on the issue of service connection there must be: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence, of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

With regard to the first Hickson element, medical evidence of a current disability, the evidence of record is unclear as to whether the Veteran suffers from a current left shoulder disability.  The evidence of record does not indicate that the Veteran has sought treatment for a left shoulder condition since service.  The Veteran's January 2009 examination, however, indicated that the Veteran had bursitis of the left shoulder with calcific tendonitis.  For the purpose of this decision alone, affording the Veteran with the benefit of the doubt, the Board finds that the first Hickson element, evidence of a current disability, is satisfied.

With regard to the second Hickson element, in service disease or injury, the evidence of record indicates that the Veteran experienced an injury to his left scapula in service.  The second Hickson element, in-service disease or injury, is met.

Regarding the third Hickson element, medical evidence of nexus, the Board notes that the determination of the relationship, if any, between the Veteran's current disability and his military service is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The record contains two nexus opinions, the first from an October 2008 VA examination, and the second from a July 2010 examination.

The Veteran was initially provided with a VA examination in October 2008, as supplemented in January 2009.  While the examiner opined that it was less than likely that the Veteran's shoulder condition was related to service, the examiner's rationale incorrectly noted that the Veteran had an in-service injury to his clavicle, rather than to his scapula.  Accordingly, the Board remanded the Veteran's claim in June 2010 for an additional medical examination, which the Veteran received in July 2010.  

The July 2010 VA examiner opined that the current condition of the Veteran's left shoulder was "not at all" related to the injury that the Veteran experienced in service.  The examiner reasoned that a fracture of a scapula is completely short-term in terms of symptoms unless such injury involves the shoulder joint itself.  The examiner noted that there was no evidence that the purported in-service fracture involved the glenoid.  The examiner further observed that the fracture itself was only suspected, rather than definite, because a follow-up x-ray conducted one month after the supposed fracture failed to reveal any evidence of a fracture.  The examiner also noted that the Veteran stated that his shoulder was completely asymptomatic until the Veteran began engaging in moving work approximately three years after leaving the service.  The examiner also noted that the Veteran reported injuries to the left shoulder after leaving the military, specifically noting that the Veteran dislocated his shoulder in 1976 while engaging in martial arts.  The Veteran had two additional dislocations since that time. 

To the extent that the Veteran believes that his left shoulder condition is related to his military service, as he asserted in his April 2010 hearing before a Veterans Law Judge, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the Veteran is competent to report both that he experienced pain in service and that he experiences pain now.  Furthermore, he is competent to report shoulder his postservice shoulder dislocations.   Indeed, the Veteran was provided with a VA examination based upon the competency of his reported symptoms.  

However, even when a veteran is asserting continuity of symptomatology after service, the Veteran is not necessarily competent to attribute a current disability to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  In this instance, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical determinations such as a link between currently reported shoulder pain and any incident of service.  The Board finds such determinations especially problematic given the contrary conclusions of the VA examiner discussed above.  The examiner explicitly found that the Veteran's left shoulder condition was unrelated to any incident in service.  Furthermore, at the Veteran's April 2010 hearing, the Veteran stated that he only sought out service connection after his shoulder dislocated for the third time, with each dislocation occurring after service.  There is no evidence that the Veteran dislocated his shoulder during service.  This runs directly contrary to a finding that the Veteran's current left shoulder disability was initially symptomatic during service and that those symptoms have continued since service. 

Thus, while the Veteran's assertions of continuity are of limited probative value, they are ultimately far outweighed by the contrary conclusions of the VA examiner. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In light of the above, the Board finds that the probative evidence of record does not demonstrate a nexus between the Veteran's claimed left shoulder disability and his active duty military service, and it finds that the third Hickson element has not been met.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C.A.        § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for somnambulism is denied.

Service connection for residuals of a left scapula injury is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


